Citation Nr: 0202756	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to basic eligibility for Department of Veterans' 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Michael H. Mearan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the VA Regional Office (RO) in 
Cleveland, Ohio, which determined that the appellant was 
ineligible for VA benefits based upon qualifying service.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's DD 214 reflects service as a Merchant 
Marine from August 28, 1945 through December 31, 1946.

3.  The appellant is not shown to have had active military, 
naval or air service, and is not an individual or a member of 
a group considered to have performed active military, naval 
or air service.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. § 101 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.14(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
in November 2000 and provides, among other things, that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the Statement of the Case 
provided to the appellant specifically satisfies the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
it clearly notifies the appellant of the applicable laws and 
regulations, and also describes the evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any evidence that 
has not been obtained that might aid his claim or might be 
pertinent to the bases of the denial of his claim.  The 
appellant's DD 214 and other personnel records have been 
obtained, and the Board thus finds that VA has done 
everything reasonably possible to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.

The Board finds that although the VCAA was enacted during the 
pendency of this appeal and therefore was not explicitly 
considered by the RO, there is no prejudice in proceeding 
with this appeal, as the requirements under the new laws and 
regulations have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the appellant).  Accordingly, the Board 
concludes that the appellant's appeal is ready for 
disposition.

In July 1999 the appellant filed a VA Form 21-526 (Veterans 
Application for Compensation or Pension) in which he reported 
that he had served between August 1945 and December 1946 with 
the "USCG Merchant Marines."  Accompanying the application 
was the appellant's DD 214 which reflected service as a 
Merchant Marine from August 28, 1945 through December 31, 
1946.  In September 1999 the RO informed the appellant that 
the reported service was not qualifying service for VA 
benefits.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 
3.6.  In addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.  Under 38 C.F.R. § 3.7 certain 
Merchant Seamen and American Merchant Marines are considered 
to have had active service.  38 C.F.R. § 3.7(14), (15).  
Specifically, United States Merchant Seamen who served on 
blockade ships in support of Operation Mulberry during World 
War II and American Merchant Marines in Oceangoing Service 
during the period of armed conflict between December 7, 1941, 
to August 15, 1945, are considered to have had active 
service.

Based on this law and evidence, the Board finds that the 
appellant has not established his status as a "veteran" for 
purposes of VA benefits.  While Congress has at various times 
included additional individuals and groups as being 
considered to have performed active military, naval or air 
service, the appellant's service between August 28, 1945 and 
December 31, 1946, has not been so included.

At the May 2001 RO hearing, the appellant's representative 
essentially asserted that because recently enacted 
legislation had expanded the definition of veteran to include 
"anyone who was on active duty from December 7, 1941, 
through December 31, 1946," the appellant's claim in this 
case should be granted.  It appears, however, that the 
veteran's representative was referencing 38 U.S.C.A. §§ 11201 
and 11202, provisions which pertain only to qualifying 
service for veterans' burial and cemetery benefits, as 
opposed to VA disability compensation benefits, which is the 
issue in this case.  At the hearing, the veteran submitted a 
number of items including his Certificate of Graduation from 
the U.S. Maritime Service Training Station on August 28, 
1945, a news release from Senator Trent Lott referring to 
burial benefits for former merchant mariners who served 
between August 16, 1945 and December 31, 1946, a Record of 
Service reflecting assignment to a ship on August 28, 1945, 
and documents from the Merchant Marine.

The Board notes that the appellant has indicated that he was 
in the Coast Guard for one day, August 14, 1945; in support 
of his assertion the appellant submitted documentation issued 
by the Coast Guard.  The document in question, however, is 
simply an identification document issued by the Coast Guard; 
the document does not establish or suggest that the appellant 
served as a member of the Coast Guard on August 14, 1945.

The Board further notes that the appellant has indicated that 
he had a three week period of "oceangoing service" in July 
1945.  However, there is no certificate of discharge 
documenting such service, and it appears that during the time 
period in question the appellant was undergoing training.  As 
to this and other assertions, the Board observes that the 
largest obstacle confronting the appellant in this case is 
the fact that his DD 214 reflects service only from August 
28, 1945 to December 31, 1946.  Under VA regulations, 
determinations by the service department as to the veteran's 
honorable service will be binding on the VA.  38 C.F.R. § 
3.14(d).  See also Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992) (service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces).  
As noted above, the appellant's DD 214 shows that he had 
verified service in the Merchant Marines from August 28, 1945 
to December 31, 1946.  As such, there was no service noted 
between December 7, 1941 and August 15, 1945, and the 
appellant's claim must be denied.

In cases such as this, where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the appellant had no 
qualifying military service, the Board finds that he does not 
have basic eligibility for VA disability compensation 
benefits and therefore, his appeal must be denied.

ORDER

Entitlement to basic eligibility for VA disability 
compensation benefits is denied.




		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

